DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
 	The information disclosure statements (IDS) submitted on 3/2/21 and 6/5/20 have been considered by the examiner.
Specification
 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. A title such as the following is recommended:
 	Load drive circuit with detection of ground disconnection.
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 7,881,035) in view of Hayama (US 2009/0109588).
With respect to claim 1, Takahashi discloses a load drive circuit comprising: a power source terminal for connecting a power source (Fig. 10 VB); a load terminal for connecting a load (Fig. 10 44) to which power is to be supplied from the power source connected to the power source terminal; a semiconductor switch (Fig. 10 43) connected between the power source terminal and the load terminal; a freewheeling circuit (Fig. 10 45,48) that includes: a freewheeling diode (Fig. 10 45) connected to the semiconductor switch, and a protection switch (Fig. 10 48) that is connected to the freewheeling diode in series, and, when the power source is connected in a reverse manner (Fig. 10 return power applied to VB), switches off (Fig. 10 48 FET off since return applied to VB lowering voltage gate-source) and blocks (Fig. 10 48 FET blocks current since off) flow of a current (Fig. 10 blocks current path through 48) from the power source to the semiconductor switch via the freewheeling diode; a control circuit (Fig. 10 CPU,46,VCC) that includes: a first control terminal (Fig. 10 terminal to gate 43) for outputting a signal for opening/closing the semiconductor switch, and a second control terminal (Fig. 10 terminal to gate 48) for outputting a signal for opening/closing the protection switch; a first terminal (Fig. 10 terminal 46) for connecting (Fig. 10 connected through 49) the control circuit to a first fixed potential (Fig. 10 GND); a second terminal (Fig. 10 terminal drain 48) for connecting an anode of the freewheeling diode to a second fixed potential (Fig. 10 GND) via the protection switch; and a connection circuit (Fig. 10 49) that includes a connection switch (Fig. 10 49) installed in a conductive path (Fig. 10 49 collector to emitter) that connects the second control terminal and the first terminal, wherein, the connection circuit connects the second control terminal and the first 
 	Hayama teaches a load drive circuit which detects a loss of connection wherein, when a rise in a potential difference (Fig. 1 GND rises with respect to E) between the first terminal (Fig. 1 GND) and the second terminal (Fig. 1 connection to earth E) is detected (Fig. 1 37), the control circuit (Fig. 1 32) switches off the switches (Fig. 1 19,20). It would have been obvious to one of ordinary skill in the art to implement wherein, when a rise in a potential difference between the first terminal and the second terminal is detected, the connection circuit connects the second control terminal and the first terminal by switching on the connection switch to turn off the protection switch in order to protect the circuit from damage.  	With respect to claim 2, Takahashi in view of Hayasha make obvious the load drive circuit according to claim 1, wherein the connection circuit detects a rise in a potential difference that occurs when connection between the second terminal (Hayasha Fig. 1 GND) and the second fixed potential (Hayasha Fig. 1 E) is cancelled (Hayasha Fig. 1 X). 
 	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 7,881,035) in view of Hayama (US 2009/0109588) and further in view of Vincent (US 7,433,171). 	With respect to claim 5, Takahashi in view of Hayama make obvious the load drive circuit according to claim 1. In the embodiment of Figure 10, Takahashi discloses .
 	Vincent discloses a load drive circuit wherein the zener diode (Fig. 2 D2) is across the semiconductor switch (Fig. 2 T1) instead of the protection switch (Fig. 2 T2). It would have been obvious to connect the zener diode across the semiconductor switch instead of the protection switch such that the zener diode is connected between the protection switch and the power source terminal. The reason for doing so was to protect the circuit as taught by Vincent and to prevent reverse current flow. 	With respect to claim 6, Takahashi in view of Hayama and Vincent make obvious the load drive circuit according to claim 2 as set forth above. See claim 5 for additional details. 
Allowable Subject Matter
 	Claims 3-4 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
 	With respect to claim 3, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, a first blocking circuit that is provided between the second control terminal and the freewheeling circuit, and switches off the protection switch when connection between the first terminal and the first fixed potential is cancelled. 

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Muhlenbein (US 8,000,070) discloses a load drive circuit.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/HARRY R BEHM/Primary Examiner, Art Unit 2839